Citation Nr: 1336730	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from January 2007 and December 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Columbia, South Carolina, respectively.

During the pendency of the appeal, the Veteran underwent back surgery on June 28, 2007.  A December 2007 rating decision of the VA RO granted the Veteran a temporary total disability evaluation of 100 percent effective June 28, 2007 for surgical treatment requiring convalescence.  Following the convalescent period, the RO assigned the Veteran a noncompensable evaluation effective August 1, 2007 for the Veteran's back disability.  In a subsequent April 2012 RO decision, the RO granted a 10 percent evaluation effective August 1, 2007.  Also, in the April 2012 RO decision, the RO granted a separate 10 percent evaluation for left lower extremity radiculopathy effective March 24, 2009.  Service connection was also granted for surgical scar of the back and a noncompensable evaluation was assigned.

In a July 2012 decision, the Board, in pertinent part, granted a separate 10 percent disability rating for left lower extremity radiculopathy beginning June 18, 2007, and denied entitlement to a disability rating in excess of 10 percent from March 24, 2009.  

The Veteran appealed the denial of an increased rating to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a Joint Motion for Remand (JMR) filed by the parties which requested that the July 2012 decision be partially vacated and remanded.  In the JMR, the Veteran specifically limited his appeal to the issue of entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy.  

The appeal has now returned to the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity.  Regrettably, a remand is necessary to ensure that due process is followed prior to the Board's adjudication of the claim.

In May 2012, the Veteran has submitted additional evidence in support of his claim to the RO.  He submitted additional private treatment records which include complaints of numbness and pain radiating into the legs.  Although in a statement dated in October 2013, the Veteran, through his representative, expressly stated his desire to have his claim adjudicated by the Board, the Veteran did not expressly state that he waived initial consideration of evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 19.37, 20.1304 (2012).

Additionally, the June 2013 JMR indicated that the Board failed to provide an adequate statement of reasons or bases for its decision that an initial rating in excess of 10 percent for his service-connected left lower extremity radiculopathy is not merited.  Specifically, the Board failed to address whether staged ratings were warranted considering a June 2007 MRI report that included complaints of "chronic low back pain with new onset left foot drop for two weeks."  As the case is being remanded for additional consideration, the RO should also address whether an increased rating for left lower extremity radiculopathy is warranted at any time during the appeals process.   

The Board observes that the most recent VA compensati0on and pension examination was conducted in April 2009.  On remand, the Veteran should be afforded another examination addressing the severity of his service connected left lower extremity radiculopathy.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for his left lower extremity radiculopathy since June 2007.  After securing any necessary release(s), the RO should obtain these records.

2.  Then, the Veteran should be afforded a VA examination by an appropriate examiner to determine the current level of severity of his service-connected left lower extremity radiculopathy.

The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Specifically, the examiner should indicate whether the Veteran's left lower extremity radiculopathy is manifested by complete paralysis, or mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis.  Any indicated studies should be performed.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected left lower extremity radiculopathy on his ability to work. The supporting rationale for all opinions expressed must be provided.

3.  Thereafter, the RO/AMC should readjudicate the claim for an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity to include discussion of whether staged ratings are warranted.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


